Title: To James Madison from Thomas Lehré, 16 March 1813
From: Lehré, Thomas
To: Madison, James


SirCharleston March 16th: 1813.
It is reported here, that the Federal Marshal of this District, is to be removed, if that be the fact, then permit me Sir, to offer myself to you as a Candidate for that office.
Among the various offices that I have had the honor, from time to time, to hold under this State, was that of the office of Sheriff of this District. I held that office twice.
The duties of which, it is well known here, also, to every one of our Members in Congress, and also to William Johnson Junr:, and John Drayton, Judges of the United States Courts here, were discharged by me in such a manner, as to gain me the approbation of every virtuous, candid, and impartial man in this State. Volumes of proofs are now in my possession to that effect.
I trust, that the President of the United States will not view my application personally to him other than in a favorable light, I do it because I think, from the stand I have taken in the Republican cause and the exertions and Sacrifices I have made to support it in this State, for many years past, I conceive I am entitled to some notice from a Republican administration.
Another reason is, that it appears to me necessary, at least during the War, that the office which it is said is to be vacated, requires a person who is acquainted with the Laws, and who will feel it to be his first duty to make them respected. With the highest Sentiments of respect I have the honor to be Sir, Your very Obedient and very humble Servant
Thomas Lehré
